




CITATION:
1066360 Ontario
          Limited v. Ravells, 2011 ONCA 408



DATE: 20110525



DOCKET: C52371



COURT OF APPEAL FOR ONTARIO



Armstrong, LaForme and Watt JJ.A.



BETWEEN



1066360 Ontario Limited



Plaintiff (Respondent)



and



Shelley Ravells and Marisa Ravells



Defendants (Appellants)



Brian N. Radnoff, for the appellants



Michael A. Katzman, for the respondents



Heard and released orally: April 29, 2011



On appeal from the judgment of
          Justice D.A. Wilson of the Superior Court of Justice, dated June 23, 2010.



ENDORSEMENT



[1]

The appellants seek to set aside the summary
    judgment in respect of monies owing on a second mortgage.  They assert that the motion judge made three
    errors:

(1)

She reversed the burden of proof.

We disagree.  While the trial judge may have misstated the
    burden, it is our view that she was referring only to the evidentiary burden
    on the defendants.

(2)

She failed to consider the interests of justice
    as required by rule 20.04(2.1) of the
Rules
    of Civil Procedure
before deciding the motion on the issue of
    credibility.

We disagree.  The motion judge decided the case on the
    insufficiency of the evidence.  The
    evidence was clearly insufficient to establish that there was an agreement
    between the appellants and the respondent that if the appellants gave up
    possession of the house, their liability on the second mortgage would
    terminate.

(3)

She incorrectly found no genuine issue requiring
    a trial.

Again, while the motion
    judge may have used the wrong terminology, there is no doubt that, reading her
    reasons as a whole, she was satisfied there was no genuine issue requiring a
    trial in respect of the
defence.
We agree with that conclusion.

[2]

The appellants sought leave to introduce fresh
    evidence.  In our view, the fresh
    evidence does not satisfy the requirements of the
Palmer
test.  In particular,
    it does not satisfy the requirement that the evidence could be expected to
    affect the result.  The application to
    introduce fresh evidence is therefore dismissed.

[3]

The appellants assert that the trial judge erred
    in awarding the plaintiff $3,000 for the service of notices of sale and
    additional charges for legal fees of $2,006 and $1,699.58 (including GST) in
    the absence of any evidence to support either claim.  We agree.  The judgment below is thereby reduced by a total of $6,705.58.

[4]

The appeal is otherwise dismissed.

[5]

The respondent shall have its costs in the
    amount of $4,500 inclusive of disbursements and applicable taxes.

Robert
    P. Armstrong J.A.


H.S. LaForme J.A.


David
    Watt J.A.


